DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/18/2022. In particular, the scope of original Claims 1 and 11 has been narrowed, and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites that X1 andX2 are O or NR18 which renders the scope of the claim indefinite for the following reasons. Claim 3 depends from claim 1, and claim 1 recites that X1 and X2 are CR16R17 or NR18. Accordingly, it is unclear how one can simultaneously meet the requirement in claim 3 that X1 and X2 are O as recited in claim 3 and satisfy the requirement that X1 and X2 are CR16R17 or NR18 as recited in claim 1.

Claim 10 recites compounds such as:

    PNG
    media_image1.png
    118
    150
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    167
    169
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    160
    media_image3.png
    Greyscale
,
etc. which renders the scope of the claim confusing for the following reasons. Claim 10 depends from claim 1, and claim 1 recites that X1 and X2 are NR18, where R18 is a cyano group, a nitro group, a hydroxyl group, an alkenyl group, etc. In the above compounds, R18 is phenyl group, i.e. an aryl group. However, claim 1 does not include an aryl group or phenyl group as part of the Markush group of chemical groups that can be present on NR18. Accordingly, it is unclear how one meet the compounds as recited in claim 10 and simultaneously meet the requirements for R18 as recited in claim 1.

Claim 13 recites that X1 andX2 are O or NR18 which renders the scope of the claim indefinite for the following reasons. Claim 3 depends from claim1 1 and claim 11 recites that X1 and X2 are CR16R17 or NR18. Accordingly, it is unclear how one can simultaneously meet the requirement in claim 13 that X1 and X2 are O as recited in claim 13 and satisfy the requirement that X1 and X2 are CR16R17 or NR18 as recited in claim 11.

Claim 21 recites compounds such as:

    PNG
    media_image1.png
    118
    150
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    167
    169
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    160
    media_image3.png
    Greyscale
,
Etc. which renders the scope of the claim confusing for the following reasons. Claim 21 depends from claim 11, and claim 11 recites that X1 and X2 are NR18, where R18 is a cyano group, a nitro group, a hydroxyl group, an alkenyl group etc. In the above compounds, R18 is phenyl group, i.e. an aryl group. However, claim 11 does not include an aryl group or phenyl group as part of the Markush group of chemical groups that can be present on NR18. Accordingly, it is unclear how one meet the compounds as recited in claim 21 and simultaneously meet the requirements for R18 as recited in claim 11.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawamura et al (US 2012/0056165) in view of Hatakeyama et al (US 2019/0058124).

Regarding claim 1, Kawamura et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0173]). The light emitting layer comprises a host material and the following compound as a dopant, corresponding to recited Formula (3) ([0092] and [0170]-[0173]):

    PNG
    media_image4.png
    364
    388
    media_image4.png
    Greyscale
.
In the above compound for recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; the recited groups Ar1 and Ar3 are benzene substituted with a cyano (CN) group, i.e. C6 aryl, substituted with CN.
	Alternatively, the reference discloses the following compound corresponding to recited Formula (3) (Page 9):

    PNG
    media_image5.png
    383
    399
    media_image5.png
    Greyscale
.
In the above compound in recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; and the recited groups Ar1 and Ar3 are benzene substituted with a trifluoromethyl group (CF3) group, i.e. C6 aryl substituted with CF3.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic layer comprises a compound given by recited Formula (2).
Hatakeyama et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0001] and [0018]-[0019]). The light emitting layer comprises the following dopant compound ([0064] and Page 4 – (1-2689)):

    PNG
    media_image6.png
    351
    526
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula 2, i.e.

    PNG
    media_image7.png
    204
    221
    media_image7.png
    Greyscale
,
where Y is B; X1 and X2 are NR18, where R18 is an aralkyl group with 10 carbon atoms, i.e. phenyl substituted with t-butyl; the recited groups R6 and R14 are t-butyl, i.e. C4 alkyls; R10 is methyl, i.e. a C1 alkyl; and R5, R7-R9, R11-R13 and R15 are H.
The reference discloses that the use of the compound in an electroluminescent device yields a device having excellent quantum efficiency and color purity in addition to the narrow half width ([0056]). 
Given that both Kawamura et al and Hatakeyama et al are drawn to organic light emitting device comprising anodes, cathodes, and light emitting layers comprising dopants, and given that Ito et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the dopant compound in a light emitting layer as taught by Hatakeyama et al , it would therefore have been obvious to one of ordinary skill in the art to include such compound as a dopant in the light emitting layer disclosed by Kawamura et al with a reasonable expectation of success.

Regarding claim 3, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the compound:

    PNG
    media_image6.png
    351
    526
    media_image6.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 4, i.e.

    PNG
    media_image8.png
    198
    227
    media_image8.png
    Greyscale

where the recited the recited groups X1 and X2 are NR18.

Regarding claim 4, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the light emitting layer emits blue light and comprises the host given by the following formula ([0005], [0170] and [0105] – Formula (12)):

    PNG
    media_image9.png
    427
    629
    media_image9.png
    Greyscale
,
where Ar12 and Ar13 are H ([0106]); R101 to R108 are H or a C1-10 alkyl such as methyl and tert-butyl ([0082], [0094], and [0106]).
The instant claim recites the following host compounds: 2-methyl-9,10-di(2-naphthyl)anthracene (MADN) which has the following structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
9,10-di-(2-naphthyl)anthracene (ADN) which has the following structure:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
and 2-tert-butyl-9,10-di(2-naphthyl)anthracene which has the following structure:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
Thus, while Kawamura et al does not disclose the identical anthracene compounds, the reference discloses isomers of the claimed anthracene compounds - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compounds disclosed in the present claims are but obvious variants of the compounds disclosed in Kawamura et al and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 6, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the amount of the aromatic amine compound i.e. the recited first dopant, is from 1 to 10 mass %, based on the total of the host material and the dopant ([0170]). Hatakeyama et al discloses that the dopant comprises 0.1 to 10 wt. % of the light emitting layer ([0147]). Thus, based on 0.1 to 10 parts of the dopant and 99.9 to 90 parts of the host compound disclosed by Kawamura et al, and 0.1001 to 11.1115 parts of the dopant disclosed by Hatakeyama et al, the amount of the dopant disclosed by Kawamura et al is 0.099 to 8.99 wt. %, based on the total weight of the light emitting layer, within the recited range of 0.01 to 20 wt. %.

Regarding claim 7, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the dopant, i.e. recited second dopant, comprises 0.1 to 10 wt. % of the light emitting layer, within the recited range of 0.01 to 20 wt. % ([0147]).

Regarding claim 8, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the amount of the aromatic amine compound i.e. the recited first dopant, is from 1 to 10 mass %, based on the total of the host material and the dopant ([0170]). Hatakeyama et al discloses that the dopant comprises 0.1 to 10 wt. % of the light emitting layer ([0147]). Thus, based on 0.1 to 10 parts of the dopant and 99.9 to 90 parts of the host compound disclosed by Kawamura et al, and 0.1001 to 11.1115 parts of the dopant disclosed by Hatakeyama et al. Thus, the ratio of the recited first dopant to second dopant is [0.1 – 10] : [0.1001 – 11.1115], overlapping the recited range of [1-9] : [9 – 1].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 9, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Kawamura et al discloses the following compound:

    PNG
    media_image13.png
    383
    399
    media_image13.png
    Greyscale
,
corresponding to recited compound (1-63).

Regarding claim 10, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses a compound with the formula (Page 22 – (1-522)):

    PNG
    media_image14.png
    298
    349
    media_image14.png
    Greyscale

which is an isomer of Compound (2-12) of the present claims, i.e.

    PNG
    media_image15.png
    243
    294
    media_image15.png
    Greyscale
.
Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Alternatively, it is noted that the reference discloses compounds comprising methyl substitution such as:

    PNG
    media_image14.png
    298
    349
    media_image14.png
    Greyscale
, 
    PNG
    media_image16.png
    273
    316
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    258
    359
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    310
    292
    media_image18.png
    Greyscale
, 
as well as compounds with the following t-butyl substitution:


    PNG
    media_image19.png
    298
    368
    media_image19.png
    Greyscale

(Page 22 – (1-522), Page 23 – (1-530), (1-531), (1-532), and Page 25 (1-552)).
From these compounds it is clear that the disclosure of the reference encompasses methyl being present as a substituent in place of t-butyl, thereby obtaining Compound (2-12) of the present claims, i.e.

    PNG
    media_image20.png
    189
    214
    media_image20.png
    Greyscale
.

Claims 11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0009101) in view of Kawamura et al (US 2012/0056165) and Hatakeyama et al (US 2019/0058124).

Regarding claim 11, Kang et al discloses the following electroluminescent device (Figure 4):

    PNG
    media_image21.png
    648
    797
    media_image21.png
    Greyscale
,
where the first conductive layer is an anode and the second conductive layer is cathode ([0033]-[0041] and [0070]). From Figure 4 of the reference it is clear that the device comprises a first light emission sub-stack and a second light emission sub-stack stacked on the first sub-stack. The first light emission sub-stack comprises a first light emitting layer (layer 313) and the second light emitting sub-stack comprises a second light emitting layer (layer 323) The first and second sub-stacks emit blue and green light, respectively ([0029] and [0113]-[0117]). 
While the reference discloses that the first sub-stack emits blue light, the reference does not disclose that the light emitting layer in this sub-stack comprising a blue dopant material given by recited Chemical Formula 3.
Kawamura et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0173]). The light emitting layer comprises a host material and the following compound as a dopant, corresponding to recited Formula (3) ([0092] and [0170]-[0173]):

    PNG
    media_image4.png
    364
    388
    media_image4.png
    Greyscale
.
In the above compound for recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; the recited groups Ar1 and Ar3 are benzene substituted with a cyano (CN) group, i.e. C6 aryl, substituted with CN.
	Alternatively, the reference discloses the following compound corresponding to recited Formula (3) (Page 9):

    PNG
    media_image5.png
    383
    399
    media_image5.png
    Greyscale
.
In the above compound in recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; and the recited groups Ar1 and Ar3 are benzene substituted with a trifluoromethyl group (CF3) group, i.e. C6 aryl substituted with CF3.
Given that both Kang et al and Kawamura et al are drawn to organic light emitting devices comprising light emitting layers comprising dopant and host materials, and given that Kang et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the blue dopant and host compound as taught by Kawamura et al, it would therefore have been obvious to one of ordinary skill in the art to include such dopants in the blue light emitting layer of the device disclosed by Kang et al with a reasonable expectation of success.
The combined disclosures of Kang et al and Kawamura et al teach all the claim limitations as set forth above. However, Kang et al does not disclose that the first sub-stack comprises a second blue dopant given by Formula 2 as recited in the present claims.
Hatakeyama et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0001] and [0018]-[0019]). The light emitting layer comprises the following dopant compound ([0064] and Page 4 – (1-2689)):

    PNG
    media_image6.png
    351
    526
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula 2, i.e.

    PNG
    media_image7.png
    204
    221
    media_image7.png
    Greyscale
,
where Y is B; X1 and X2 are NR18, where R18 is an aralkyl group with 10 carbon atoms, i.e. phenyl substituted with t-butyl; the recited groups R6 and R14 are t-butyl, i.e. C4 alkyls; R10 is methyl, i.e. a C1 alkyl; and R5, R7-R9, R11-R13 and R15 are H.
The reference discloses that the use of the compound in an electroluminescent device yields a device having excellent quantum efficiency and color purity in addition to the narrow half width ([0056]). 
Given that both Kang et al and Hatakeyama et al are drawn to organic light emitting devices comprising light emitting layers comprising dopant and host materials, and given that Kang et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the blue dopant as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such dopants in the blue light emitting layer of the device disclosed by Kang et al with a reasonable expectation of success.

Regarding claim 13, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the compound:

    PNG
    media_image6.png
    351
    526
    media_image6.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 4, i.e.

    PNG
    media_image8.png
    198
    227
    media_image8.png
    Greyscale

where the recited the recited groups X1 and X2 are NR18.

Regarding claim 14, the combined disclosures of Kang, Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the light emitting layer emits blue light and comprises the host given by the following formula ([0005], [0170] and [0105] – Formula (12)):

    PNG
    media_image9.png
    427
    629
    media_image9.png
    Greyscale
,
where Ar12 and Ar13 are H ([0106]); R101 to R108 are H or a C1-10 alkyl such as methyl and tert-butyl ([0082], [0094], and [0106]). Accordingly, it is clear that the blue light emitting sub-stack as disclosed by Kang comprises the host compound as recited in the present claims.
The instant claim recites the following host compounds: 2-methyl-9,10-di(2-naphthyl)anthracene (MADN) which has the following structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
9,10-di-(2-naphthyl)anthracene (ADN) which has the following structure:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
and 2-tert-butyl-9,10-di(2-naphthyl)anthracene which has the following structure:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
Thus, while Kawamura et al does not disclose the identical anthracene compounds, the reference discloses isomers of the claimed anthracene compounds - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compounds disclosed in the present claims are but obvious variants of the compounds disclosed in Kawamura et al and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 15, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Kang et al discloses the following device:

    PNG
    media_image21.png
    648
    797
    media_image21.png
    Greyscale
.
From the above, the first emission sub-stack comprises a first hole transporting layer (layer 312), a first light emitting layer (313) and a first electron transporting layer (layer 314). The second light emission sub-stack comprises a second hole transport layer (layer 322), a second light emission layer (layer 323), and a second electron transport layer (layer 324). From the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al, it is clear that the first light emitting layer comprises the claimed blue dopant material.

Regarding claim 16, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the amount of the aromatic amine compound i.e. the recited first dopant, is from 1 to 10 mass %, based on the total of the host material and the dopant ([0170]). Hatakeyama et al discloses that the dopant comprises 0.1 to 10 wt. % of the light emitting layer ([0147]). Thus, based on 0.1 to 10 parts of the dopant and 99.9 to 90 parts of the host compound disclosed by Kawamura et al, and 0.1001 to 11.1115 parts of the dopant disclosed by Hatakeyama et al. Thus, the ratio of the recited first dopant to second dopant is [0.1 – 10] : [0.1001 – 11.1115], overlapping the recited range of [ 1-9] : [9 – 1].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 17, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, it is noted that from the dopant compound disclosed by Kawamura et al, the R1 to R4 in recited Formula (3) are H.

Regarding claim 18, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, in the dopant compound disclosed by Kawamura et al, in recited Formula (3), Ar2 and Ar4 are phenyl, while Ar1 and Ar3 are phenyl substituted with a trifluoromethyl group (CF3) group.

Regarding claim 20, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Kawamura et al discloses the following compound:

    PNG
    media_image13.png
    383
    399
    media_image13.png
    Greyscale
,
corresponding to recited compound (1-63).

Regarding claim 21, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses a compound with the formula (Page 22 – (1-522)):

    PNG
    media_image14.png
    298
    349
    media_image14.png
    Greyscale

which is an isomer of Compound (2-12) of the present claims, i.e.

    PNG
    media_image15.png
    243
    294
    media_image15.png
    Greyscale

Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Alternatively, it is noted that the reference discloses compounds comprising methyl substitution such as:

    PNG
    media_image14.png
    298
    349
    media_image14.png
    Greyscale
, 
    PNG
    media_image16.png
    273
    316
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    258
    359
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    310
    292
    media_image18.png
    Greyscale
, 
as well as compounds with the following t-butyl substitution:

    PNG
    media_image19.png
    298
    368
    media_image19.png
    Greyscale

(Page 22 – (1-522), Page 23 – (1-530), (1-531), (1-532), and Page 25 (1-552)).
From these compounds it is clear that the disclosure of the reference encompasses methyl being present as a substituent in place of t-butyl, thereby obtaining Compound (2-12) of the present claims, i.e.

    PNG
    media_image20.png
    189
    214
    media_image20.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767